DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 in the reply filed on 11/3/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2014/0346387) in view of Ray et al. (US 2014/0264145). 
Regarding claims 1-2, Hill discloses composition comprising nickel zinc ferrite and its use in electronic applications (abstract). The modified Ni--Zn ferrite material can have a composition represented by the formula Ni.sub.1-w-x-y-zZn.sub.wCo.sub.xMn.sub.yCu.sub.zFe.sub.2O.sub.4 where w ranges from 0.2 to 0.6, and x, y, and z each range from 0 to 0.2, and a ranges from 0 to 0.2.(para 0028) which encompasses the claimed formula of claim 1. 
However, Hill fails to disclose that the ferrite is a nanocrystalline ferrite having an average grain size of 5-100 nm.
Whereas, Ray discloses the ferrite flakes may be nanocrystalline or polycrystalline with grain sizes in a range between 20 nm and 100 nm in diameter. The ferrite flakes may include nickel, zinc, cobalt and iron as crystalline oxides (para 0006). Embedded ferrite flakes formed as described herein may be included in a device such as an electromagnetic noise suppression device, a semiconductor device, a magnetic sensor, an antenna, a global positioning system, a radar absorbing structure, a synthetic aperture radio, and a medical imaging device (para 0009). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form nickel zinc ferrite of Hill in a nanocrystalline form and having a grain size of 20-100 nm as taught by Ray motivated by the desire to achieve desired electromagnetic properties, such as permeability, high resonance frequency, and low core losses (para 0024). 
Regarding claims 4, 8, 9 As Hill in view of Ray discloses nanocrystalline ferrite having the claimed formula and grain size as presently claimed, it therefore would be obvious that nanocrystalline ferrite would intrinsically have at least one of a permeability of 1.5 to 5 at 0.1 to 6 gigahertz, or a permittivity of 3 to 8 at 0.1 to 6 gigahertz, wherein permeability and permittivity are determined as a paraffin wax composite with 60 volume percent nanocrystalline ferrite based on the total volume of the paraffin wax composite and would intrinsically have the claimed dielectric loss tangent or resonance frequency. 
Regarding claims 5, 10-11 Hill fails to disclose nickel zinc ferrite in combination with polymer in a composite which is used in an article such as antenna, transformer. 
Whereas, Ray discloses the ferrite flakes are combined with a liquid precursor material, and the liquid precursor material is solidified to embed the ferrite flakes. The liquid precursor material may be selected from the group consisting of polymers, elastomers, and epoxies (para 0008). Embedded ferrite flakes formed as described herein may be included in a device such as an electromagnetic noise suppression device, a semiconductor device, a magnetic sensor, an antenna, a global positioning system, a radar absorbing structure, a synthetic aperture radio, and a medical imaging device (para 0009). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the nickel zinc ferrite of Hill and combine it with the polymer to form composite and use it in an antenna as taught by Ray motivated by the desire for end use applications.
Regarding claim 7, with respect to the volume percent of the nanocrystalline ferrite and polymer which is in the range of 5-95. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2014/0346387) in view of Ray et al. (US 2014/0264145) as applied to claim 1, further in view of Kojima et al. (US 2019/0300379) or Tada et al. (US 2009/0057606). 
Regarding claim 3, Hill in view of Ray fails to disclose that the nanocrystalline ferrite is in the form of spherical particles with an average diameter of 0.2-100 microns.
Whereas, Kojima discloses the ferrite particles are composed of a single crystalline body having an average particle size of 1 to 2000 nm and has a spherical particle shape (abstract). Alternatively, Tada discloses powder comprising a spherical ferrite material with an average particle diameter of 75 microns (para 0085). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form nickel zinc ferrite of Hill in a spherical shape and having an average particle size of 1-2000 nm or 75 microns as taught by Kojima or Tada motivated by the desire to have improved mechanical strength and handling and to have excellent dispersiblity. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2014/0346387) in view of Ray et al. (US 2014/0264145) as applied to claim 1, further in view of Aga et al. (US 2019/0040226). 
Regarding claim 6, Hill in view of Ray fails to disclose that the polymer comprises at least one of fluoropolymer, polyolefin. 
However, Aga discloses a resin composition of the present invention, comprising: the ferrite powder of the present invention; and a resin material (para 0019). Example of resin includes polyolefins such as polyethylene, polypropylene (para 0153). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include polypropylene or polyethylene resins as taught by Aga in the composite comprising the ferrite as taught by Hill in view of Ray motivated by the desire to have excellent chemical resistance and mechanical properties, good fatigue resistance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788